DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 12, filed 04/20/2021, with respect to the previous rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the cancellation of the claims pertaining to these issues.  The previous rejections under 35 U.S.C. 112 have been withdrawn. 
Applicant’s arguments, see Remarks pg. 7-8, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments to the independent claims. As such, these rejections are withdrawn. Applicant’s arguments regarding independent claim 8, however, are not persuasive as the amendments to claim 1 do not correspond to the amendments to claim 8. See rejection below.
Claim Objections
Claim 1 is objected to because of the following informalities: typo. Line 5 currently reads, “generates a522-1143 control signal” and should be amended to recite “generates a control signal”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 11 recites, “… the head of a subject in a prefrontal area of the head”. It is unclear whether or not these limitations refer to the subject and the prefrontal area disclosed earlier in the claim or not. For examination purposes, these limitations have been interpreted as, “… the head of the subject in the prefrontal area of the head”.
Additionally, line 12 of claim 1 recites, “a subject”. It is unclear whether or not this limitation refers to the subject disclosed earlier in the claim or not. For examination purposes, this limitation has been interpreted as “the subject”.
Additionally, line 33 of claim 1 recites, “a feedback to the PLL”. It is unclear whether or not this limitation refers to the “feedback function” disclosed earlier in the claim (see ll. 22-24) or another, undisclosed feedback. For examination purposes, this limitation has been interpreted as “the feedback to the PLL”.
Lines 34-35 of claim 1 recite “extends time until an output phase becomes zero”. It is unclear what the term “extends time” is supposed to mean since there is no elaboration on what extending time is supposed to entail. Para. 16, which is the only mention of “extending time” as disclosed by Applicant, simply recites the limitation highlighted above. Looking to the originally filed application, there appears to be a disclosed delay in VCO output until  a zero-crossing point of the brain waves is reached after frequency switching (Para. 126; Fig. 15), which could be interpreted as being an extension of time (i.e., a VCO output delay) by one of ordinary skill in the art. For examination purposes, this limitation has been interpreted as, “delays VCO output until an output phase becomes zero”.
Finally, line 35 of claim 1 recites “an output phase”. It is unclear whether this refers to an output phase of the output signal from the brain wave amplifier (see line 4), the output signal from the band-pass filter (see ll. 31), or the output to the light irradiation unit (ll. 31). For examination purpose, this limitation has been interpreted as “an output phase of the output to the light irradiation unit”.
As a result of dependence on claim 1, subsequent dependent claims 3 and 5-7 are also rejected as indefinite.
Regarding claim 3, the claim recites, “a phase of input brain wave at a time of frequency switching”. It is unclear whether or not this limitation refers to the “phase of input brain wave” and the “time of frequency switching” disclosed earlier in claim 1, last paragraph. For examination purpose, these limitations have been interpreted as “the phase of input brain wave at the time of frequency switching”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi et al. (US Patent 5241967) (hereinafter Yasushi) in view of Santostasi et al. (US PGPUB 2017/0304587) (hereinafter Santostasi), further in view of Hardt (US PGPUB 2015/0342493).
Regarding claim 8, Yasushi discloses a head photic stimulation method (Abstract) comprising: a brain wave amplifier (Fig. 10, bio amp 3) which subjects a subject brain waves acquired using a brain wave sensor (Fig. 10, electrodes 1a and 1b; Abstract: “A physiological change in the body of a user such as a brain wave or EEG signal is detected”) to A/D conversion and amplification (Fig. 4, A/D converter 7; Fig. 10, bio amp 3); a control signal generation circuit (Fig. 10, phase lock signal generator 16) which, based on an output signal from the brain wave amplifier, generates a control signal for controlling LED driving (Abstract: “A frequency signal corresponding to a brain wave to be evoked is extracted by a bandpass filter from a signal which indicates the detected physiological change.  The frequency signal is then applied to a stimulus generator which converts the frequency signal to a stimulative signal such as a photic stimulus and feeds the stimulative signal back to the user's body”) and a light irradiation unit which is driven based on an output from the control signal generation circuit, and which includes an LED  (Fig. 10, photic stimulus generator 5; Col. 6, ll. 23-25: “photic stimulus generator 5 may comprises… an LED”) for irradiating only a personal area of the head including the prefrontal area (frontal association area) of the head of the subject and excluding the occipital area (Fig. 1, 10, irradiation is applied to the prefrontal area of the head and excluded from occipital area), wherein: the control signal generation circuit includes a band-pass filter for filtering the output signal from the brain wave amplifier (Abstract: “A frequency signal corresponding to a brain wave to be evoked is extracted by a bandpass filter from a st BPF 15 is synchronized with phase lock signal generator 16, i.e. the BPF is considered to be a pulse wave modulator; Col. 10, ll. 63-67: “a phase-locked loop (PLL) 20 for generating a square wave signal having the same frequency as that of an input signal applied from the first bandpass filter 15 to the PLL 20”); a phase locked loop (PLL) that controls the phase of the signal output from a bandpass filter (Fig. 10, PLL signal generator 16 receives signal from 1st BPF 1); a phased lock loop (PLL) process that synchronizes the phase of the output signal of the band-pass filtering process and output to the light irradiation unit controlled by the PWM (Col. 10, ll. 25-27: “a phase lock signal generator 16 for generating a rectangular wave signal of a constant level in phase with the brain wave signal from the first bandpass filter 15”); a frequency/phase control process of controlling the frequency and the phase of an input signal (Fig. 10, 1st BPF 15, 2nd BPF 17 control frequencies, PLL 16 controls phase), and performing the feedback in the PLL process (Fig. 10, PLL 16 includes feedback process within loop 20, as well as contributes to outer feedback loop); and in the band-pass (BPF) process, passing a frequency band including a part of a theta-wave band and a part of an alpha-wave band (Col. 14, ll. 65-68).
Yasushi does not disclose that a DSP controls the signal that has passed through the band-pass filter, or that the DSP unit has a feedback function for matching a phase of a PWM output for controlling the light irradiation output unit, in synchronism with the subject brain waves. Instead, Yasushi discloses an analog arrangement for performing these functions as shown in Fig. 10 with the phase lock signal generator 16. There is no disclosure that this signal generator is implemented on a DSP.
Santostasi, however, teaches a phase-locked loop to enhance slow wave sleep (Abstract) which provides a DSP (Fig. 3, PLL processor 330) that controls a signal that passed through a band-pass filter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yasushi such that the phase lock signal generator 16 and other signal processing components of Fig. 10 are provided on a DSP as taught by Santostasi. Making this modification would be useful for providing a capability for EEG phase-tracking using an adaptive feedback algorithm to deliver tones in a particular phase (Para. 52, last sentence). Furthermore, one of ordinary skill in the art would recognize that such a modification would require the inclusion of an A/D converter in order to convert brain waves to digital signals, and thus allow the DSP introduced by this modification to read and manipulate the signals of the system of Fig. 10, as suggested by Yasushi (Col. 8, ll. 14-16: “The brain waves delivered to the filter frequency control circuit 6 are converted by the A/D converter 7 to digital signals which are then applied to the CPU 8”).
Yasushi in view of Santostasi does not teach the DSP unit includes a fast Fourier transform (FFT) unit that extracts a frequency of a maximum amplitude of a part of a theta-wave band and a part of an alpha-wave band, that the PLL controls the phase of the signal output from the FFT unit, or that the frequency/phase control process controls the frequency/phase of an input signal from the FFT. Yasushi does teach, however that a fast Fourier transform can be used to produce a brain wave frequency st BPF of Fig. 10, in order to produce a brain wave frequency spectrum wherein a desired brain wave frequency can be selected and set as a central frequency for a passband of the BPF, thus resulting in the PLL controlling the phase of the signal output from the FFT unit which travels through the 1st BPF into the PLL signal generator, as well as providing the frequency/phase control process with an input from the FFT. 
Additionally, Hardt teaches that fast fourier transforms with very fine frequency resolution give information on precisely which frequency within a band of interest (delta, theta, alpha, beta, or gamma) has the peak amplitude or peak energy at any given moment of time (Para. 3, last sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Yasushi in view of Santostasi such that the DSP unit includes: a fast Fourier transform (FFT) unit which extracts a frequency of a maximum amplitude of the part of the theta-wave band and the part of the alpha-wave band, and the phased lock loop (PLL) controlling the phase of the signal output from the FFT unit, the frequency/phase control process controling the frequency/phase of an input signal from the FFT. Making this modification would be useful for giving information on precisely which frequency within a band of interest has the peak amplitude or peak energy at any given moment of time (Para. 3), thus permitting easy recognition of these specific sub-bands of the EEG and facilitating association of these recognitions with an often transient mental or subjective state accompanying them (Para. 4), as taught by Hardt. Making this modification would also be useful for producing a brain wave frequency spectrum so that a desired brain wave frequency can be selected and set as a central frequency of the 1st BPF of Yasushi, as evidenced above.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  In the closest prior art, Yasushi in view of Santostasi in view of Hardt teaches all of the claimed subject matter except for the eye protection portion arranged to protect the eyes of the subject from irradiation and the frequency/phase control unit, at a time of frequency switching, delays VCO output until an output phase of the output for controlling the light irradiation output unit becomes zero and, after an interval, performs synchronization in alignment with a zero point of a phase of input brain waves.
Regarding the eye protection limitation, such limitations are well known in the art (see e.g., US 2013/0066404 para. 7, clm. 27, Fig. 3). The prior art does not, however, teach or motivate the frequency/phase control unit, at a time of frequency switching, delays VCO output until an output phase of the output for controlling the light irradiation output unit becomes zero and, after an interval, performs synchronization in alignment with a zero point of a phase of input brain waves. Thus, such limitations are novel and non-obvious in view of the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tapper et al. (US 2013/0066404) discloses a light therapy system which includes eye protection from irradiation (Para. 7, Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792